                                          Case 4:19-cv-03608-HSG Document 28 Filed 09/30/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RONALD F. MARTINEZ,                                  Case No. 19-cv-03608-HSG
                                   8                     Plaintiff,                           ORDER GRANTING EXTENSION OF
                                                                                              TIME TO FILE DISPOSITIVE
                                   9              v.                                          MOTION
                                  10     S. HATTON, et al.,                                   Re: Dkt. No. 27
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Defendants’ request for an extension of time to file their
                                  14   dispositive motion is GRANTED. Dkt. No. 27. Defendants shall file their dispositive motion by
                                  15   January 28, 2021. No later than 28 days from the date the dispositive motion is filed, Plaintiff
                                  16   shall file with the Court, and serve upon defendants, his opposition to the dispositive motion.
                                  17   Defendants shall file a reply brief no later than 14 days after Plaintiff’s opposition is filed.
                                  18          This order terminates Dkt. No. 27.
                                  19          IT IS SO ORDERED.
                                  20   Dated: 9/30/2020
                                  21                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  22                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
